Order entered March 21, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-22-00232-CV

                    JENNIFER DOUGLAS, Appellant

                                     V.

                     ISIDRO CORONADO, Appellee

              On Appeal from the County Court at Law No. 5
                          Dallas County, Texas
                  Trial Court Cause No. CC-20-05373-E

                                  ORDER
             Before Justices Osborne, Partida-Kipness, and Smith

     Before the Court is appellant’s March 18, 2022 emergency motion for

temporary orders. We DENY the motion.


                                          /s/   LESLIE OSBORNE
                                                JUSTICE